Case:20-01085-KHT Doc#:1 Filed:03/19/20   Entered:03/19/20 15:26:58 Page1 of 25
                                      &!q). d]!     MoDIN nhL    lsiNr ..
       ^6
 r?.        dd   cldrE b $-ts,i     rrt
                 rh.hltq bH!I.tF.
Case:20-01085-KHT Doc#:1 Filed:03/19/20   Entered:03/19/20 15:26:58 Page2 of 25
                                   !,        o      (o )oo      f   !

                                    Gd,ntlopres|tlhetdpanyiids.6l'

                                    ideir adoi b   enjoin rhe pubicsare, cR.cP
r 20(d), he avaiab iq or a .orabmr remedy shourd nd $rue io divad rhe Goodwh s of
heloppofuni'ylodebidagahsimedeplvafonoilheireaiprep.dyi&restby
                                   '!3rof3aL6w6rewlhotrtaudroilyboErc*lh€
                                     sars isa$ad, woud ba pr€d €bd wa rhc




Entered:03/19/20 15:26:58 Page3 of 25   Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                        rl.dii.efusin!lomnsdertfu.stPldyi


                           !qE!!crc!-4!!jE!!E
 !&   I'k cd b jddd@ Nd ro 2, u.s.c s Bl1b) lru ok rdt@
      Nndngd*!i4j5dq'di!EMhft.eptr8.a.,ta,l'^,,c

 le, rri! cun hs eeerd iddrdoi    o



                                        b23USC   S   r4oel!)



                     !4!AB!E !!DlEtAItp!!!!r!ES
 a 6l)qobir,e, |,ffitu6rdrF6kturu                     sc 6a Dor 6 t3n*
      d, tt l]?r b De hNE, d 0r u,it,r sr6 Birn iq .-d, eEE MmE,r

                                      4trdoi@snDrqhFiero          r   LLc.   fti*r")

                            ddgrhgo4blrEur
                              cdbd.co@dnEFh
                              r*^ie..r.d'4M!bpllfiFl
      orfti.lddr]lovnsfuDtir'sui.oMrdwdry6P^!{}..ljijd
      se'mdtb.,ixjlrlotrBmlilB&.^rrNL4Jllmvi4iDi€.$iLl00A,

                                          i'!iii!Dr, sftrD5,   n. wrohiigon, PA




Entered:03/19/20 15:26:58 Page4 of 25    Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                              'hedpqfuik!leiiix
                                              rr objcrb b us   BN   s -PRooF   oF



     dr.d* (s4er,(r.,@rBr4,,k r3coAucor)




                                              oni.   id on6i..lBild
                       EE!!!!!tEACBC!O!rE!r!srn




                                        ..           u.,   ,.rr,(k6ctnm*.
                                             ^4d




Entered:03/19/20 15:26:58 Page5 of 25        Case:20-01085-KHT Doc#:1 Filed:03/19/20
    d. r.'rnqkrDdhd!ddri,(.xtrrBrr.I
    rtur   is   dqrb.   (xerBn n.


                                         Ilkrr.ircLLPd6c:
    hsrb' t8o4id tr Mo4r khrr R!6htu srd{! h.,
    'nitd'ne!6.olMRw

                                           S*d (ESIBIT   E).


                                           fldl ssiE   rme Moei d   h.il (lixHlB,T


    djd ,rryn! bd            d r2{, firiE s


                                     b   flhdlh.[ldRd42o(cs. fl?0rr(v3{ri2),



     reMRo MoDN,s   lli!:&l.! kn.i (E$I.IT &
ja6^'{!l]o.{l''t!iFsderruifud4d6r

    rel.nli.' tdE, ,sBncl




Entered:03/19/20 15:26:58 Page6 of 25     Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                                s. couiry tuqdd\ omc (Dcd or lrur),
                                                 l?0.mrhh! rre&! Ndc (FiBr r. qr,
                      *                               (MD) ed   S!!!ss!!!s!&C
    udlshhde(fu.srunos
    rc sdlh orlffi d@d Dt rr ^
    chisryrin{ialMabjdbd*                                cR cP   ll'$a,*nih       nd.:
        In.lhfub,4i@lhll|.*!i9i$.4EcdBo,@ollIl
                                   Etoft6retu4iballeE
                                                      rc$o'FdomeedJ!obliglioi
        *ddbydclio;bdtdbyoiyl6iuk




                                                 rmc.i,ebtuadtddbrr
    Prnis         Nob (6 M1@b2e. ?0rt)                 un64Fiyednbd''orltoln
    wrxn   llld   br ejd$ 5 & e
                                       'r',
                                                rr   d.dd hrN@   hc   c.   Mdhr .bjE     htr


    trd tusd m odq AudDdi4 sdc (ExHrErTr)



    &r<fuhekcrrroEbs (EifirBtTLIdtfterndrerkiki                                                -
    ldfutdliulfudpdd^!gd
    a!.619.       !rr. Gxmrct
    dpn.d   dr     c.R..r.   ,5(c)   (Rd'ris   srr, Did nd sh 6r I w         6r   .]n




Entered:03/19/20 15:26:58 Page7 of 25           Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                          ed     idrs ([uBrBB&                  D),
    oIDN0nb$,'10,,.d!fuloBbllhdg
    sro{ crui (cs Eo,ecuer) b b. oMLiJ4d pi6             se    tur    r20   tNrosE lcrc
    [0,rcv307]rtlxsrErr MI
                                          cL+trl3iUfufue!h.t}
                                           .   M.n n 6rd r   Mdh f-Ju&. vol:                m!*
                                                                                       'o
    ilttr.iD,ffiPltEqlngsmJ$
    udkr juds! 6! dddutr@ Fr chpar a btuprq ls.@prnd                              (ExtrrBrr N).
                                          Dird trddtbr@ftku, DcburRENE




    bylltr&@y{lkdbysd,oloa&

                                      os( xr. r\   "M!!gffE!!o! tI"                    \rn(   |


    N.rh'   Rds r20   ems   (wrlrrs   r & x E.p*tutry)       4q id Fftdd juhdktur
                                         rdFqrlhMd@lxMBlTsErI'),^
    oln{ids!&Fd                jdd;eio{€Jdlel[                   1ft       !rei*of Fld


    jdrdtid " &Et f.'r@r, ra l            tu,        r05 Pzd   r,6,    L    f   rcoro rr9r)




Entered:03/19/20 15:26:58 Page8 of 25    Case:20-01085-KHT Doc#:1 Filed:03/19/20
    @uns   hlkd pr$mrjuridids qs        m,




                                         urs,(LsrBns n & D), s. &E orRdc
                                         od4 a &Iqdur (s4 [xn]8rrs r * ()




     frond istrDr4h (Extrlrr     o),   hc



                                                hEE   qihguntud, ,h! auL Exy odtr

        oby6c!l!59ftmrltedi6or

                                                6ehfu6e*rted6enddudby



     cR.c.P.   s   c)   -t!!lMN! !!( \


     otrlusn,9i,0l],Ph]i.i]l'lEreM.d!




Entered:03/19/20 15:26:58 Page9 of 25   Case:20-01085-KHT Doc#:1 Filed:03/19/20
     GrcorE! L@! sloiriig    tro(d "Dn{h).




                                              . o6e6ue (        HIBIT   [).

                                             0cRs c00),{ihguhhdihcrto,h!&d




                                             dq]ydgiduisfuLeolgrIN]'n[Esbfu€


                                         t   hhgilg. cln dliD   ae goEmd by c Es,   !



                                              $nr a$dtd   r. lii (b!rtdb 4



    (r) ftc 6!q!tu diD5   setr   c   @BW




Entered:03/19/20 15:26:58 Page10 of 25       Case:20-01085-KHT Doc#:1 Filed:03/19/20
   ld   A, urios b   Eqq   a riqli&r.d   d.h d   s liLiquied dddu6r.     rnohL oi

    lo(x   iMy I rhm{r sNri.g   rh.   pryn.i




 aL.t&iBh4hbElqdlLqo*,
    dnld()lllllnfudE-b0rr




                                         itrrh.r *lusE!rce.dis(ce.10,94vIt3:
     dcr40fo3ns).d,h'dred
     Fumiko   tu {8Ktrtr6'& D'sXxlrr
                          idl,I{d4J6&lhb'qdioiurbl
     ! El6'Erioq+dbrhu cri$l'r!,7




                                                  dr4tc!gq!tj!s!4        lEmprs,r




Entered:03/19/20 15:26:58 Page11 of 25         Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                               rnou*inoqln $dhs h!. thid




       fdrn, oap!ry        dDn4d by    i       emysehhhov!@revidodjohE!qd

       idroicohndo oroDr$i, !ddd)

                                        b,or   ieend Noie dscdcig r6Grq (EsrBrr
      o) ddd   \olobq   tr,20 Le.   !!d{:




Entered:03/19/20 15:26:58 Page12 of 25         Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                         &s.d   er i q* s. lt]!a!!lsEB44ga

     fu   JE   E!!!!YIIEB ls Nt!R4       L




                                          D'ftcqlnhulFl'likicbdlidl




     h, TgT MOTOT A       D SUBSTOLEN




          d!!ene^IdrFbirnd4
          rB{{ E! nk i {DDi! judrr{r riPls1




Entered:03/19/20 15:26:58 Page13 of 25   Case:20-01085-KHT Doc#:1 Filed:03/19/20
        rrumd   i0r   objdbs dn !ft   !xir'   rhcrrqtr R € r10(d) I t!rl'3ri!
                                                {qhtsd6(!bo!h!Jru0lly
        ddrprqrtridiord@ rd,rtrtrr).

        *l('hoongEryn.elF




                                                        r40 d!.h, u.l.s
                                              *dly ubn! b d.
                                              nBH}hhvod!p!!lyoistr0



        Ilh'!kei4ffildbyllrft.ud!


 'l.Eri.*!hd6Fd.ncb'
     .driiE r'rc d tut j*e&! dr, .htw, ila.dbc            ro   forN   ft dhad s

                                       *ilh']'s..hacsde,liiue6.lh*lh.




Entered:03/19/20 15:26:58 Page14 of 25    Case:20-01085-KHT Doc#:1 Filed:03/19/20
     qrsEotd!!di&!!u4E          b   b!    rtrsri     by the   droory dde c{di@ rExtrrBrr



     tmi.rEdsydL6rbt.tEtuitdbyftnd.$sssd6.surEcounol
     cddq [dL arl(sorr
     .|ot'oE'beholdnFBd!!r.di{
     5El!fuofP'(M!6oinEF,ly

                                          r   *d    ,)My Li hrd     &rb* btr t. hlrd.i oltsoor
                                                   hrd { k.ir md€   drD (se htnuor't
     obiNdotr   redd r EsrBrr       ,,)




                                               odosqi!ftcdii4r' !ftrr.'
                                               *loPtu/srdlNd,&.h/4
    @a! sd 1'r6irp" 0u{ h powd                 n dd.)
 rotr Dir..h!ogh1bs6rce40i.iri

                                          . hq" (tu Ruh r2o, Dneh         b 6$    Niowiis   y   md
       dllf,,lyNligfmlowq.jinPbri
     rfu6fudftrdEbucdllbMDryisbcFfu.
 l0!olt.hlillfullydb!frgtyc
     ,iein€d brlEa .ri0d(lmr (ExHrrlTf,l




Entered:03/19/20 15:26:58 Page15 of 25         Case:20-01085-KHT Doc#:1 Filed:03/19/20
 r0r r ! f!, !!i]!!!!1r!!!!ll!sll!!!!!e


       on.!d_ (J4     i{ rrr)




       r   r   ourrffu Hdds trrr!   r!ldej!14!i&!!ej!l!!!




Entered:03/19/20 15:26:58 Page16 of 25     Case:20-01085-KHT Doc#:1 Filed:03/19/20
            FEdd ideiiaiuc itronBrioi E+                   di

                 oeo!ft6a @phrdr)                      i&ror (:)c.Rs.


            h6tuqd Fd                        i@triti4 inrotuid     Nfr6y           iDpridk   r&r q

 rrr    N.il's   6dtm t, Di*dt,@! [ ulxdid                             bI   ft   hd5


                                                 Momli ilElElyieleilllll]bd
        E4' (f,4h            n rddd) (e. {35 riJ ExErsrr P),


        rcimd ibdrDihr" (tstBrT o),
                                                     iEd   Nde dscmcisrrujs Gxaru rQ)

                               okl4bldgden$a'lr
        clrEaElllElEq4d&@i$q
        ft !EE!Da]4AA$ dx&[r,C

        qlnrdudqc            ec.P.     rtu)sidiqu'arh{.IEtlcry linns'&rm*Nkd ii


        oishr I k o rpid(/!.i.4ir'!& d'id&h                       dw   @!E       d GMqthipr     sr h!

 rla,   cR-c.L    17   (i)   tu:   (   r)   &,irde
        iiiie6FIs6r6s6                          '
                                                    urNioi   n   Eqnc




Entered:03/19/20 15:26:58 Page17 of 25                Case:20-01085-KHT Doc#:1 Filed:03/19/20
       (E) srrusceolsuDrs@q
       rF) !.dywi'n$h!nr Nioft             I
       (c)lr'llMdh!u*

       rc   d   barrurry   utiq! (r4 Ltuor0

                                                         s rb   gal-e4jo!d@
                                               ''Dikb"
       !&!!eqic ([ilntrrD.
                                         *'.ranin* lk             DoEh d.us &nl




      l,dtrfu@d$b'Er.lrea!']r@di4F44l!ajfifuFdHtr.


                                               bEdFni.*haobdtrbtl'
                                              b@jdt ddDlx.rtuDd16s

                                               i!!!4!j!at!!,s!!d!e             aneiiB
                                                drrulrq
                                          otrue (Extsnnr R),     , hc   Nod(
       ddcDnEhrl*thgnchlbN.lRzLLc.&dmlomlful6edghtsdu
       Nf.d'Ii.Irb*d@bycl6




Entered:03/19/20 15:26:58 Page18 of 25   Case:20-01085-KHT Doc#:1 Filed:03/19/20
       hoq   6 ou@gss and@L) der r) dE     d
       qtrGslqs.oide. ,) 6c ehdsL &e8d        i $d a ud n.rrst o lih [r
                                           oiddnks:@d,&c uc!ode'
                                             $\GdoljomLdhrt$./P.pp{




       o@onuiiybt6ad (srr0rr hiqbrPhhdtrbGrrirG(€@edDnsi
       h   2u,   oxHrBIr   E) ahcnig thd Phi
                                  (trslBlrs B&cns0s6dt)


       lbcsctoi4ictaF6oDlqcoktrrc




Entered:03/19/20 15:26:58 Page19 of 25    Case:20-01085-KHT Doc#:1 Filed:03/19/20
                                        edbkit,Msqpcnocdhilnb]@!ra$W




                                                 s   ot   Ddsdo,   Did ijud   Phtu    15   nid



      b $rrtr   dm4e! ieidbs hjuns b hq

                                         udwsic.I'$dnN0ddPhhliF!ligltrs



                                   i ar(Jr iui r!.!u, d.(mh( b d{L4ih


           tuRui b      !!DrL!4!48!Llt!!!?|
           (Pruhisory   ior) !y oFnrion d   u!   c,R.s.     s*rer07
           toBo h]!lse{Li_91,               14 &d 13_l!!qs_l9E!:rL o),          G),   rid (dr




Entered:03/19/20 15:26:58 Page20 of 25      Case:20-01085-KHT Doc#:1 Filed:03/19/20
           e fthr Fld @ ! {1(dr oni! Bordrr.y.&, d
                 ft 5n]a stu or Lriiuri$ G 6tu                  br   tu ir vei
           ^rlll
           ^trdd@kboraw,.:0roGxm
                                           i drd@s,odcs6E!n{' thr!
           AtiDr!   cs :3rlro, (Enlqulrl'm.ir d Lhtr) tu iE aro{cmml oI0



           Ntihd. tu.4toua           h   t- M drrr              rd@rorbr&r



                                              r   l.iniad@ ebjcd b rcrus $ cororud!




           Plddtr,q*oEF6&odry

           Phdfilljllils 8M,m d F,iir




Entered:03/19/20 15:26:58 Page21 of 25   Case:20-01085-KHT Doc#:1 Filed:03/19/20
Case:20-01085-KHT Doc#:1 Filed:03/19/20   Entered:03/19/20 15:26:58 Page22 of 25
                                                  a/
Case:20-01085-KHT Doc#:1 Filed:03/19/20   Entered:03/19/20 15:26:58 Page23 of 25
                                          rdeecrqdi)weBd!orFdq
                                              iiro'Miqd Eri( d 6ben
          rlc ( Dttht d d   N^NCN     d
Case:20-01085-KHT Doc#:1 Filed:03/19/20   Entered:03/19/20 15:26:58 Page24 of 25
Case:20-01085-KHT Doc#:1 Filed:03/19/20   Entered:03/19/20 15:26:58 Page25 of 25
                                          M   NYEREST TO BANK OF AIIIERICA
